DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http:/Awww.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: http://(www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1 – 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,735,585. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only small and obvious word and small and obvious phrase differences. In addition, reference to obvious elements have been deleted in the present application.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,735,586. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only small and obvious word and small and obvious phrase differences.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,778,845. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only small and obvious word and small and obvious phrase differences.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,938,989. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only small and obvious word and small and obvious phrase differences.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,938,988. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only small and obvious word and small and obvious phrase differences.
Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,057,520. Although the claims at issue are not identical, they are not patentably distinct from each other because there are only small and obvious word and small and obvious phrase differences.
Allowable Subject Matter
 Claims 1 - 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Although Ristock is the closest prior art, none of the references, on the accompanying 892 or the IDS, alone or in combination disclose the highlighted limitations found below.
1. A method for automatedly providing optimized agent actions, comprising:
receiving a set of incoming interactions along with a sentiment for each incoming
interaction;
receiving an agent action associated with each incoming interaction in the set of
incoming interactions, wherein the associated agent action is the agent action that
immediately precedes the incoming interaction;
assigning an interaction type to each of the agent actions;
for each interaction type, performing a model analysis of each agent action and a
sentiment associated with the agent action;
creating at least one sentiment model for each interaction type based on the model analysis, wherein the sentiment model includes at least one optimized agent action and an interaction type;
applying the sentiment models to a new incoming interaction to determine an
optimized agent action for the new incoming interaction; and
displaying to a customer service representative the determined optimized agent
action.
8. A method for processing interactions to provide optimized agent actions,
comprising:
providing a customer engagement center (CEC) for processing interactions to
create sentiment models and provide at least one optimized agent action in response to a new incoming interaction;
receiving an agent action in response to an interaction;
generating interaction metadata for the agent action based on an analysis of the
agent action, wherein the interaction metadata includes an interaction type for the agent action;
receiving an incoming interaction in response to the agent action;
generating a sentiment for the incoming interaction based on an analysis of the
incoming interaction, a set of interaction metadata, and a set of sentiment criteria:
performing a model analysis of the agent action along with the corresponding
sentiment of the incoming interaction to create at least one sentiment model for the interaction type associated with the agent action based on the model analysis if the interaction type does not already have a sentiment model, wherein the sentiment model includes at least one optimized agent action and one of the interaction types;
updating the sentiment models for the interaction type associated with the agent
action based on the model analysis, if the interaction type already has a sentiment model:
applying the at least one sentiment model to the new incoming interaction to
determine an optimized agent action; and
displaying to a customer service representative the determined optimized agent
action.
updating the sentiment models for the interaction type associated with the agent
action based on the model analysis, if the interaction type already has a sentiment model:
applying the at least one sentiment model to the new incoming interaction to
determine an optimized agent action; and
displaying to a customer service representative the determined optimized agent
action.
15. A method for processing interactions to provide optimized agent actions,
comprising:
providing a customer engagement center (CEC) for processing conversations
to create sentiment models and provide at least one optimized agent in response to a new incoming interaction;
receiving an agent action at the CEC in response to an interaction;
performing an agent analysis of the agent action to assign an interaction type to
the agent action:
receiving an incoming interaction in response to the agent action;
generating a sentiment for the incoming interaction based on an analysis of the
incoming interaction, a set of interaction metadata, and a set of sentiment criteria:
determining a coupled agent action, wherein the coupled agent action includes
the agent action and the sentiment assigned to the responsive incoming interaction;
performing a model analysis of the coupled agent action for the conversation to
create at least one sentiment model for the interaction type associated with the coupled agent action based on the model analysis when the interaction type does not already have a sentiment model, wherein the sentiment model includes at least one optimized agent action and one of the interaction types;
updating the sentiment models for the interaction type associated with the
coupled agent action based on the model analysis, when the interaction type already has a sentiment model:
applying the at least one sentiment model to the new incoming interaction to
determine an optimized agent action; and
displaying to a customer service representative the determined optimized agent
action.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 -7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
07May2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652